SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26395 SALON MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 94-3228750 (State of Incorporation) (IRS Employer Identification No.) 870 Market Street San Francisco, CA 94102 (Address of principal executive offices) (415) 870-7566 (Registrant's telephone number, including area code ) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. [ ] Indicate by check mark whether the registrant is an accelerated filer as defined in Rule12b-2 of the Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company ( as defined by Exchange Act Rule 12b-2).Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $3,055,000 based on the closing sale price of the registrant’s Common Stock on June 1, 2016. Shares of Common Stock held by each then current executive officer and director and by each person who is known by the registrant to own 5% or more of the outstanding Common Stock have been excluded from this computation in that such persons may be deemed to have been affiliates of Salon Media Group, Inc. This determination of affiliate status is not a conclusive determination for other purposes. The number of outstanding shares of the Registrant's Common Stock, par value $0.001 per share, on June 1, 2016 was 76,245,442 shares. FORM 10-K SALON MEDIA GROUP, INC. INDEX Page PART I Number ITEM 1. Business 3 ITEM 1A. Risk Factors 12 ITEM 1B. Unresolved Staff Comments 21 ITEM 2. Properties 21 ITEM 3. Legal Proceedings 21 ITEM 4. Mine Safety Disclosures 21 PART II ITEM 5. Market for Registrant’s Common Equity and Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 ITEM 6. Selected Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 31 ITEM 8. Financial Statements and Supplementary Data 32 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 52 ITEM 9A. Controls and Procedures 52 ITEM 9B. Other Information 53 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 54 ITEM 11. Executive Compensation 57 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 66 ITEM 14. Principal Accountant Fees and Services 67 PART IV ITEM 15. Exhibits, Financial Statement Schedules 68 SIGNATURES 70 PART I This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that involve risks and uncertainties, including but not limited to statements regarding our strategy, plans, objectives, expectations, intentions, financial performance, cash-flow breakeven timing, financing, economic conditions, Internet advertising market performance, subscription service plans, social media and other non-web opportunities and revenue sources. Although Salon Media Group, Inc. (“Salon”, the “Company”, “we”, “our” or “our”) believes its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved. Salon’s actual results may differ significantly from those anticipated or implied in these forward-looking statements as a result of the factors set forth above and in Salon’s public filings. Salon assumes no obligation to update any forward-looking statements except as required by law. Salon’s actual results may differ significantly from those anticipated or implied in these forward-looking statements as a result of the factors set forth in “ Risk Factors. ” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are elsewhere in this Annual Report. In this Annual Report, the words “anticipates,” “believes,” “expects,” “estimates,” “intends,” “future,” and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. ITEM 1. Business OVERVIEW Salon is an online news website committed to fearless journalism and to making the conversation smarter. Our award-winning journalism combines original investigative stories and provocative personal essays along with quick-take commentary and staff-written articles about politics, culture, entertainment, sustainability, innovation, technology and business. Salon was originally incorporated in July 1995 in the State of California and reincorporated in Delaware in June 1999. In 1999, we had our initial public offering. In 2001, we adopted the name Salon Media Group, Inc. Our common stock is traded in the over-the-counter market and our stock symbol is SLNM.PK. Highlights from Fiscal Year 2016 During the fiscal year ended March 31, 2016 (“fiscal year 2016”), we continued to execute our business strategy (see “Salon Strategy” below) to broaden our editorial coverage in order to attract a larger audience, which in turn should attract more advertising, and increase our revenues. Our focus on high quality editorial attracted a continued robust audience to our Website in fiscal year 2016, and we regularly reached new traffic milestones throughout the year. However, we faced increased competition from both new and larger websites for online advertising campaigns, while industry trends shifted toward increased use of agency and software-based approaches to buying online advertising. As a result, our direct ad sales have declined, and we have increasingly relied on third-party agencies to sell ads on our Website through programmatic advertising open marketplaces. The highlights of our fiscal year 2016 are listed below: ● Total revenue in the fiscal year 2016 increased 41% to $7.0 million. We have been working on strategies to better monetize our Website and increase advertising revenues. The digital advertising landscape has shifted considerably over the past year, and as advertisers have increasingly focused their attention on video and programmatic selling, we have increased our efforts in those areas. In fiscal year 2016, 67% of our advertising revenue was generated by programmatic selling, and 33% by our direct sales team which continues to focus mostly on high impact and higher cost-per-thousand-impression (“CPM”) video advertising. With the recent launch of Facebook’s ad sharing program, we will begin to monetize Salon content that is posted away from our website. We believe these strategies should help us to increase our revenues in fiscal year 2017. 3 ● Net loss for the fiscal year 2016 was $2.0 million, a 50% decrease from $3.9 million in the fiscal year ended March 31, 2015 (“fiscal year 2015”). The decrease in losses resulted from an increase in revenues and relatively stable operating expenses of $8.9 million for the corresponding periods. ● The launch of our editorial video production department was a highlight of fiscal year 2016. In September 2015, we launched original video content focused on news, politics and entertainment. Our goal is to add high quality diversified content to our Website, and to attract premium video advertising that commands higher CPMs as compared to display advertising. More than 250 original videos were produced during the March quarter. A number of original videos went viral on Facebook: Patrice Waite’s story about Donald Trump contradicting himself about violence at his rallies garnered more than 14 million views on Facebook, Asha Parker’s mash up of Donald Trump and scenes from the Big Lebowski has been viewed more than 16 million times, and Janet Upadhye’s story about the political apathy of American youth got more than 40 million views. In total, more than 10 videos were viewed in excess of 1 million times, and many more were viewed more than 100,000 times. We will continue to assess and refine the video product based on user adoption. These videos complement Salon’s brand of fearless journalism that makes the conversation smarter, and are designed for maximum share-ability on social media sites. ● We reached several new traffic milestones. Our peak monthly users for Salon.com (or, the “Website”) traffic in fiscal year 2016 was in June 2015 when we recorded 19.6 million users, as measured by Google Analytics. In total, the average number of monthly users in fiscal year 2016 was 16.6 million, compared to 16.9 million in fiscal year 2015, a decrease of 2%. Unique visitors as measured by comScore (U.S. desktop) reached a high of 5.2 million in June 2015 and for the fiscal year ended March 2016 averaged 4.1 million, a decrease of 8% compared to 4.5 million average in fiscal year 2015. The difference between the two sources is that comScore uses a panel-centric method for counting unique visitors in the U.S. market rather than the tagging technology used by Google to measure global users. ● In August, Salon recognized the Writers Guild of America, East, Inc. (“WGAE”) as the collective bargaining representative of our non-supervisory editorial staff. We commenced collective bargaining with the WGAE in November 2015. ● We were proud to be honored for our excellence in journalism during the fiscal year. Salon was an honoree for the 2016 Webby Awards for its Online Film & Video, Video Remixes and Mashups category, for our Donald Trump/Big Lebowski mashup. Lindsay Abrams was honored by the Audubon Society as one of its "Women Greening Journalism" at their annual Women in Conservation luncheon. Columnist Brittney Cooper was identified as part of the "emerging black intelligentsia" by The New Republic in September. Damon Tweedy's "Being Black Can Be Bad for Your Health" named as part of "The 13 Biggest Health Stories of 2015" by Healthline. We were also proud that Chauncey DeVega's piece on race, terrorism and the Planned Parenthood shooting was named among most essential writing by a person of color in 2015 by the HuffingtonPost. ● Mobile users accounted for 61.8% of all users in March 2016, which is up slightly from 59.4% in December 2015 and 58.7% in March 2015. We continue to have a company-wide focus on our users’ mobile needs, especially quick and easy access to fast-loading content optimized for better readability on smaller screens. In the 2015 fiscal year, we redesigned our mobile applications (“apps”) and iteratively integrated native advertising solutions to better monetize them. 4 ● Social media continues to be a major source of referral traffic, at approximately 38.5% of Website visitors as of March 31, 2016, and a significant focus across the Company. We make regular updates to the Website to optimize content to be shared on social media with a special focus on our mobile platforms. In March 2016, we had approximately 881,000 Facebook “likes,” and 576,000 Twitter followers. ● Our direct advertising team continued to focus on high value campaigns that incorporated custom creative applications, pre-roll video advertising and seamless video integrations. More than 75% of our advertising campaigns fell in two categories: branded consumer and entertainment. Major advertising clients in fiscal year 2016 included Amazon, Panera, Ally Bank, Cadillac, PBS, Audible, and Hulu, for which we created an interactive crossword and advent calendar to promote “Seinfeld.” which won an OMMA award for best integrated entertainment online campaign. ● We continually work toward leaner, more efficient technological systems through automation, improved architecture and adoption of emerging best practices. Throughout the year, we made technological updates to our browser, tablet, mobile, app and watch platforms with a focus on video, mobile and advertising and ad blocking. Salon Strategy In May 2016, we adopted a new strategy alongside the appointment of Jordan Hoffner as Chief Executive Officer. Our strategy focuses on improving monetization of our user base by innovating our ad technology in order to better match our highly educated and affluent users with advertisers. In the past few years, we have successfully grown our user base, which in fiscal year 2016 averaged 16.6 million users per month, and reached an all-time high of 19.6 million unique users in June 2015. Our number of users translates to our number of viewer impressions that can be sold to our advertisers, and offers opportunities to develop business relationships with companies that want access to our attractive user base. We currently sell our impressions to advertisers programmatically based on Run of Site private marketplaces, or at times, based on editorial content that falls in a particular vertical such as “Movies” or “Innovation.” The CPM is driven by market demand for our content, and the general demographics of our audience. Going forward, the CPM that we can charge our advertisers will increasingly be based on our ability to deliver highly targeted and defined users to our advertiser, and we expect to achieve higher CPMs as we can deliver more detailed information about our users. Our strategy is predicated on the following core principles: (1) create high quality diversified content that meets our users’ and advertisers’ interests; (2) hire the best possible talent to create centers of excellence and (3) innovate to bring great products to our users and advertisers. Our focus on these core principals underpins our goal to continue to grow our user base, and to develop new strategies around Website monetization that will provide opportunity for future growth. In fiscal year 2017, our goal is to continue our mission of creating fearless journalism and making the conversation smarter, while anticipating continued shifts in the online advertising market to better monetize our Website. To reach our goals, and to achieve profitability, we will push ahead in the following areas: ● Develop a broader mix of provocative content in addition to the core areas of news and politics, building off the original definition of a “salon” as a center of intellectual discussion ● Deepen our editorial coverage by adopting a broader array of story telling methods, such as expanding our video content, and adding audio and other visual products, with a unwavering commitment to high quality content and fearless journalism ● Integrate into our advertising approach a deeper focus on new advertising products that match our high quality user with appropriate advertisers using data and innovative ad products 5 Develop a Broader Mix of Provocative Content We target an educated, culturally engaged audience interested in original thinking and smart commentary. We pursue that audience by featuring a diverse array of voices and perspectives, and covering a wide range of topics including News, Politics, Business, Technology, Life, Entertainment, Sustainability and Innovation. Twenty-four hours a day, 365 days per year, Salon invites users to immerse themselves in thought-provoking content that impassions and empowers them to be the intellectual and cultural leaders of our time . In fiscal year 2016, we continued to expand our breaking news coverage with a focus on politics ahead of the 2016 Presidential Election. Using data analytics in real-time, we can assess where our users’ interests are shifting, and respond by determining content, site layout and structure to best suit their needs in the moment. In fiscal year 2017, we intend to respond to users’ interests by hosting more dynamic content, such as video, slideshows and images, as well as by expanding into content areas such as business and lifestyle. We will expand into new content areas by reallocating internal resources, as well as continue to have content partnerships to diversify our content offerings across various verticals. As we continue to focus our editorial to our users’ needs, we seek to grow unique visitors to our Website since the resulting page views serve as a platform for advertising impressions, a key driver of our revenue growth. Develop Innovative, User-Oriented Products We continually need fresh content and new ideas to attract readers to our Website. We plan to continue to focus on developing our audience through a combination of editorial enhancements, increased dynamic content and new user-focused functionalities and products. We are continually evaluating the needs of our users and trying to adjust and create new solutions to meet their needs. Videois popularwith our users, and as a result in fiscal year 2016 we launched Salon branded video content. The success of this launch has led us to explore ways to offer more video andintegrate it more seamlessly into our Website. In fiscal year 2017, in order to achieve widespread video integration, we are expanding our video editorial team, exploring additional partnerships to gain access to premium video content, and implementing new technology to improve viewability. Video is in high demand with our advertisers. In fiscal year 2016, 85% of our direct advertisers incorporated video into their campaigns. We plan to monetize video through sale of advertising pre-roll via direct and programmatic advertising partnerships, and through syndication of our video content. Web browsers and applications on mobile platforms are a significant area of audience growth and ad revenue in the online news industry, in particular as social media users have increasingly adopted usage on their mobile phones. Our users continue to move to mobile at record rates, and as of March 2016, mobile browsers accounted for 61.8%, of our unique visitors. Social media has also become a key driver of users for us, consistent with trends for other online news sites. Traffic from Facebook alone grew by over 32% since March 2014. The increase in Website traffic from social media was underpinned by the significant increases in the number of Facebook “likes” to more than 881,000, and monthly reach of more than80 million (defined as a user who viewed or interacted with our content) on the Facebook platform in March 2016. In fiscal year 2017, we plan to continue our efforts to build our audience on social media, and place more emphasis on other emerging platforms, through a continuation of the strategies we have employed in the past two years. 6 In fiscal year 2017, we are working on a Website and advertising architecture redesign aimed at improving the user experience. As part of this effort, we will continue exploring new products that meet the immediate needs of our mobile users, building out new advertising products for video and mobile and improving our security and scaling capabilities. A Deeper Focus on New Advertising Products that Match our User with Appropriate Advertisers In order to expand our base of advertisers and increase our advertising revenues, we plan to integrate into our advertising approach a deeper focus on new advertising products that match our high quality user with appropriate advertisers using data and innovative ad products . This includes adding software and data capabilities to better understand our users and match their interests with advertisers more closely. Path to Profitability Although we reduced our losses in fiscal year 2016 compared to fiscal year 2015, we did not achieve our goal of profitability so will continue to make adjustments to our revenue model in order to increase advertising revenues. We have taken advantage of the shift in online advertising to programmatic marketplaces that are driven by software to purchase digital advertising space. In fiscal year 2016, our programmatic advertising revenues increased 59% compared to fiscal year 2015, and accounted for 67% of our advertising revenues as compared to 56% in fiscal year 2015. We will be re-architecting our programmatic platform to improve the match between advertisers and users, and will invest greater resources into this business area to optimize further our advertising capabilities. We believe the adjustments we are making to our advertising sales approach will allow further growth in programmatic advertising revenues in fiscal year 2017. We continue to believe that our focus on excellence in our core editorial product can attract a high demographic audience and deliver value to our advertising clients. Our users consist of a global community that is demanding and engaged. They are considered influencers in public policy, culture, art, technology and fashion. Advertisers evaluate a website based on its scale (number of impressions), and the type of ads that are offered (high impact, such as video, sponsored content and content that may be otherwise tied to nearby ads, versus display only.) Advertisers typically seek to attract a specified demographic age, gender, socio-economic background, and education. We believe that improved information and targeting of our user profile will make our Website a more valuable media property for advertisers and retailers who are allocating marketing resources to target consumers online who have our demographic profile. We work with our advertising clients to reach this attractive audience and tailor advertising to their needs. Through our direct sales team, we have increasingly focused our ad implementations on customized editorial content, mostly in a combination of written editorial, video and slideshows, that promote an advertiser’s brand and are shown on our Website as “sponsored.” As a result, nearly 90 % of our advertising campaigns in fiscal year 2016 included high-impact rich media and sponsored content. In fiscal year 2017, we plan to continue to expand our custom ad integration, and broaden our sponsored content offerings, with a special focus on video and mobile products. Due to an industry shift in advertising dollars toward programmatic and video advertising, our direct advertising declined 2% and programmatic advertising increased 59% leading to total advertising revenues increasing 33% in fiscal year 2016. At the same time, our production costs remained constant from a year ago, leading to decreased losses. To maintain this trend, we will continue to drive revenue growth as described above, while closely monitoring our operating expenses, and re-evaluate costs where we do not see clear productivity gains. As a result, we have discontinued spending in marketing that we felt was not generating sufficient revenue opportunity, streamlined our editorial workforce and made changes to the structure of our sales team. Given these changes, we anticipate that fiscal year 2017 will better align production costs with our revenue potential in an effort to reach profitability. 7 OUR BUSINESS We target an educated, culturally engaged audience interested in original thinking and reporting on the day’s big stories. We pursue that audience by featuring a diverse array of voices and perspectives, and covering a wide range of topics including politics, race, religion, culture, entertainment, sustainability, innovation, technology and business. Salon.com Website News Breaking news fast – and what it means. Whether it's Charlie Hebdo, Ferguson, the Josh Duggar and Bill Cosby scandals, or debates over important foreign policy issues, we surround stories people want to talk about as they happen
